DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The amendments to the specification are acknowledged. In view of the amendments to the specification and claims, the previous objections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (USPG Pub No. 2017/0108671) in view of Tashiro (USP No. 10,310,255).
Regarding claim 1, Eguchi discloses a wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76), comprising:  a first lens having negative refractive power, and the first lens comprising a concave surface facing an image side (see Fig. 1, First 1 is an effective diameter of the first lens; and  wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, the seventh lens, the eighth lens and the ninth lens are arranged in order from an object side to the image side along an optical axis (see Fig. 1, Paragraph 58, First Numerical Embodiment of Paragraph 76). Eguchi discloses the claimed invention, but does not specify wherein the wide-angle lens assembly satisfies: 0.8<TTL/D1<1.2. In Paragraph 58 Eguchi teaches that it is known to one of ordinary skill in the art to provide a large effective diameter of each lens that is included in the front unit of a wide-angle lens assembly for the purpose of achieving size reduction and weight reduction of the lens system. As this practice is widely known in the art, Tashiro provides further evidence that one of ordinary skill in the art is capable of modifying Eguchi to include such practices. In the same field of endeavor, Tashiro discloses D1 (see Numerical Embodiment 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi with D1 of Tashiro for the purpose of providing a lens assembly that increases in functionality and decreases in size (Col. 1, Lines 14-16). With the First Numerical Embodiment of Eguchi and the Numerical Embodiment 1 of Tashiro, one of ordinary skill in the art is capable of realizing a wide-angle lens assembly that satisfies the condition 0.8<TTL/D1<1.2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi and Tashiro with wherein the wide-angle lens assembly satisfies: 0.8<TTL/D1<1.2 for the purpose of achieving size reduction and weight reduction of the lens system (Paragraph 58 of Eguchi). It is found that lenses with structural similarities will have similar properties and a modification of the variables claimed would provide a system having improved optical properties for the desired us in addition to size and weight reduction. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 2, Eguchi further discloses wherein the wide-angle lens assembly further satisfies: -15<f1/f<-11.; wherein f1 is a focal length of the first lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 3, Eguchi further discloses wherein the wide-angle lens assembly further satisfies: -10< f2/f<-5.; wherein f2 is a focal length of the second lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 4, Eguchi further discloses wherein the wide- angle lens assembly further satisfies: -5<f3/f<-1.; wherein f3 is a focal length of the third lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 5, Eguchi further discloses wherein the wide- angle lens assembly further satisfies: -1.5<f123/f<-; wherein f123 is an effective focal length of a combination of the first lens, the second lens and the third lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 6, Eguchi discloses wherein the wide- angle lens assembly further satisfies: wherein f9 is a focal length of the ninth lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76). Eguchi and Tashiro disclose the claimed invention, but do not specify 4.5< f9/f<5.5. It is found that lenses with structural similarities will have similar properties and a modification of the variables claimed would provide a system having improved optical properties for the desired us in addition to size and weight reduction. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi and Tashiro with 4.5< f9/f<5.5 for the purpose of achieving size reduction and weight reduction of the lens system (Paragraph 58 of Eguchi).
Regarding claim 7, Eguchi further discloses wherein the wide- angle lens assembly further satisfies: -2< f12345/ f6789<-; wherein f12345 is an effective focal length of a combination of the first lens, the second lens, the third lens, the fourth lens and the fifth lens, and f6789 is an effective focal length of a combination of the sixth lens, the seventh lens, the eighth lens and the ninth lens (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 8, Eguchi further discloses wherein the fourth lens 2 and the fifth lens are cemented together (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 9, Eguchi further discloses wherein the seventh lens and the eighth lens are cemented together (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 11, Eguchi further discloses wherein the third lens, the sixth lens and the ninth lens are aspheric lenses (Paragraph 59).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (USPG Pub No. 2017/0108671) in view of Tashiro (USP No. 10,310,255) as applied to claim 1 above, and further in view of Chen (USPG Pub No. 2012/0268832).
Regarding claim 10, Eguchi and Tashiro disclose the claimed invention except for wherein the eighth lens further comprises a flat surface facing the image side. In the same field of endeavor, Chen further discloses wherein the eighth lens further comprises a flat surface facing the image side (Paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi and Tashiro with wherein the eighth lens further comprises a flat surface facing the image side of Chen for the purpose of providing a compact lens system with decreased weight and size and reduced cost (Paragraph 4). Furthermore, it is known to one of ordinary skill in the art that by controlling the shape of the surfaces of a lens element, the length of the lens system is shortened while improving or sustaining optical performance.   
Claim 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (USPG Pub No. 2017/0108671) in view of Chen (USPG Pub No. 2012/0268832).
Regarding claim 12, Eguchi discloses a wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76), comprising:  a first lens having negative refractive power, and the first lens comprising a concave surface facing an image side (see Fig. 1, First Numerical Embodiment of Paragraph 76); a second lens having negative refractive power, and the second lens comprising a concave surface facing the image side (see Fig. 1, First Numerical Embodiment of Paragraph 76); a third lens having negative refractive power, and the third lens comprising a concave surface facing the image side (see Fig. 1, First Numerical Embodiment of Paragraph 76); a fourth lens having refractive power (see Fig. 1, First Numerical Embodiment of Paragraph 76); a fifth lens having refractive power (see Fig. 1, First Numerical Embodiment of Paragraph 76); a sixth lens having positive refractive power, and the sixth lens being a biconvex lens (see Fig. 1, First Numerical Embodiment of Paragraph 76); a seventh lens having refractive power (see Fig. 1, First Numerical Embodiment of Paragraph 76); an eighth lens having refractive power (see Fig. 1, First Numerical Embodiment of Paragraph 76); and a ninth lens having positive refractive power, and the ninth lens being a biconvex lens (see Fig. 1, First Numerical Embodiment of Paragraph 76); wherein the wide-angle lens assembly satisfies: f9 is a focal length of the ninth lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76); and wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, the seventh lens, the eighth lens and the ninth lens are arranged in order from an object side to the image side along an optical axis (see Fig. 1, First Numerical Embodiment of Paragraph 76). Eguchi discloses the claimed invention, but does not specify and the eighth lens comprising a flat surface facing the image side; and 4.5< f9/f<5.5. In the same field of endeavor, Chen further discloses and the eighth lens comprising a flat surface facing the image side (Paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi with and the eighth lens comprising a flat surface facing the image side of Chen for the purpose of providing a compact lens system with decreased weight and size and reduced cost (Paragraph 4). Furthermore, it is known to one of ordinary skill in the art that by controlling the shape of the surfaces of a lens element, the length of the lens system is shortened while improving or sustaining optical performance. Eguchi and Chen disclose the claimed invention, but do not specify 4.5< f9/f<5.5. It is found that lenses with structural similarities will have similar properties and a modification of the variables claimed would provide a system having improved optical properties for the desired us in addition to size and weight reduction. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi and Chen with 4.5< f9/f<5.5 for the purpose of achieving size reduction and weight reduction of the lens system (Paragraph 58 of Eguchi).
Regarding claim 13, Eguchi further discloses wherein the wide-angle lens assembly further satisfies: -15<f1/f<-11.5; -1.5<f123/f<-1; wherein f1 is a focal length of the first lens, f123 is an effective focal length of a combination of the first lens, the second lens and the third lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76). 
Regarding claim 14, Eguchi further discloses wherein the wide-angle lens assembly further satisfies: -10< f2/f<-5.5; wherein f2 is a focal length of the second lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 15, Eguchi further discloses wherein the wide- angle lens assembly further satisfies: -5<f3/f<-1.5; wherein f3 is a focal length of the third lens, and f is an effective focal length of the wide-angle lens assembly (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 17, Eguchi further discloses wherein the wide- angle lens assembly further satisfies: -2< f12345/ f6789<-1; wherein f12345 is an effective focal length of a combination of the first lens, the second lens, the third lens, the fourth lens and the fifth lens, and f6789 is an effective focal length of a combination of the sixth lens, the seventh lens, the eighth lens and the ninth lens (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 18, Eguchi further discloses wherein the fourth lens and the fifth lens are cemented together, and the seventh lens and the eighth lens are cemented together (see Fig. 1, First Numerical Embodiment of Paragraph 76).  
Regarding claim 20, Eguchi further discloses wherein the third lens, the sixth lens and the ninth lens are aspheric lenses (Paragraph 59).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (USPG Pub No. 2017/0108671) in view of Chen (USPG Pub No. 2012/0268832) as applied to claim 12 above, and further in view of Tashiro (USP No. 10,310,255).
Regarding claim 16, Eguchi discloses wherein TTL is a distance between an object-side surface of the first lens and an imaging surface along the optical axis, and D1 is an effective diameter of the first lens (see Fig. 1, Paragraph 58, First Numerical Embodiment of Paragraph 76). Eguchi and Chen disclose the claimed invention, but do not specify wherein the wide-angle lens assembly further satisfies: 0.8<TTL/D1<1.2. In Paragraph 58 Eguchi teaches that it is known to one of ordinary skill in the art to provide a large effective diameter of each lens that is included in the front unit of a wide-angle lens assembly for the purpose of achieving size reduction and weight reduction of the lens system. As this practice is widely known in the art, Tashiro provides further evidence that one of ordinary skill in the art is capable of modifying Eguchi to include such practices. In the same field of endeavor, Tashiro discloses D1 (see Numerical Embodiment 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi and Chen with D1 of Tashiro for the purpose of providing a lens assembly that increases in functionality and decreases in size (Col. 1, Lines 14-16). With the First Numerical Embodiment of Eguchi and the Numerical Embodiment 1 of Tashiro, one of ordinary skill in the art is capable of realizing a wide-angle lens assembly that further satisfies the condition 0.8<TTL/D1<1.2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Eguchi, Chen and Tashiro with wherein the wide-angle lens assembly further satisfies: 0.8<TTL/D1<1.2 for the purpose of achieving size reduction and weight reduction of the lens system (Paragraph 58 of Eguchi). It is found that lenses with structural similarities will have similar properties and a modification of the variables claimed would provide a system having improved optical properties for the desired us in addition to size and weight reduction. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. Applicant argued that Eguchi and Tashiro do not disclose or teach the claims as presented. In Paragraph 58 Eguchi teaches that it is known to one of ordinary skill in the art to provide a large effective diameter of each lens that is included in the front unit of a wide-angle lens assembly for the purpose of achieving size reduction and weight reduction of the lens system. As this practice is widely known in the art, Tashiro provides further evidence that one of ordinary skill in the art is capable of modifying Eguchi to include such practices. Tashiro discloses an effective diameter for a first lens (see Numerical Embodiment 1). It would have been obvious to one of ordinary skill in the art to modify the lens assembly of Eguchi to include an effective diameter such as that taught in Tashiro for the purpose of achieving size reduction and weight reduction of the lens system (see Paragraph 58 of Eguchi) and for the purpose of providing a lens assembly that increases in functionality and decreases in size (Col. 1, Lines 14-16 of Tashiro).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Lastly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/20/2021